                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: /O(J-Lf. (/ cl



 FLORENCIO GIL AGUILAR,

                              Plaintiff,

                         V.


 N & A PRODUCTIONS INC., d/b/a THE
 PLAYWRIGHT IRISH PUB, MCGEES'S                               No. 19-CV-1703 (RA)
 BAR & GRILL, INC., d/b/a MCGEES'S
 PUB, PETER FITZPATRICK, THOMAS F.                             MEMORANDUM
 DWYER, COLLEEN DWYER, FRANCIS J.                             OPINION & ORDER
 MCCAWLEY, JOHN BERNARD
 DOHERTY,KENNETHGERARD
 KEA TING, PADRAIG DWYER, and SEAN
 DWYER,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

          Plaintiff Florencio Gil Aguilar brings this action against Defendants N & A Productions

Inc., McGees's Bar & Grill, Inc., Peter Fitzpatrick, Thomas F. Dwyer, Colleen Dwyer, Francis J.

Mccawley, John Bernard Doherty, Kenneth Gerard Keating, Padraig Dwyer, and Sean Dwyer

(collectively, "Defendants") for alleged violations of the Fair Labor Standards Act ("FLSA") and

the New York Labor Law ("NYLL"). Before the Court is the parties' application for approval of

a proposed settlement agreement ("Agreement"). Having reviewed the parties' proposed

Agreement and fairness letter, the Court finds the settlement amount and attorney's fees fair and

reasonable. However, the Court cannot approve of the Agreement with its present release of

claims.
A. Settlement Amount

        To determine whether a proposed settlement is fair and reasonable, courts consider the

"totality of circumstances." Penafiel v. Rincon Ecuatoriano, Inc., No. 15-CV-112 (PAE), 2015

WL 7736551, at *1 (S.D.N.Y. Nov. 30, 2015). Relevant factors include "(1) the plaintiffs range

of possible recovery; (2) the extent to which 'the settlement will enable the parties to avoid

anticipated burdens and expenses in establishing their respective claims and defenses'; (3) the

seriousness of the litigation risks faced by the parties; (4) whether 'the settlement agreement is the

product of arm's-length bargaining between experienced counsel'; and (5) the possibility of fraud

or collusion." Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335-36 (S.D.N.Y. 2012). Because

the Court is "not in as good a position as the parties to determine the reasonableness of an FLSA

settlement," there is a "strong presumption in favor of finding a settlement fair." Lliguichuzhca v.

Cinema 60, LLC, 948 F. Supp. 2d 362,365 (S.D.N.Y. 2013).

        Under the Agreement, Defendants agree to pay Plaintiff $40,000. See Agreement 12(a).

After deducting attorney's fees, Plaintiff will receive $26,666.67. See id 12(b ). Plaintiff estimates

that he is entitled to $272,293.97 in unpaid wages, and, if he were to recover in full for his claims,

$657,303.94 in "actual damages, penalties, and interest." 1 Fairness Letter at 2. As an initial matter,

Plaintiffs full recovery estimate incorrectly includes $88,692.83 in prejudgment interest as "[i]t is

well settled that in an action for violations of the Fair Labor Standards Act prejudgment interest

may not be awarded in addition to liquidated damages." Brock v. Superior Care, Inc., 840 F.2d

1054, 1064 (2d Cir. 1988) (per curiam).           This leaves an estimated potential recovery of

approximately $570,000.


        1
          It appears that Plaintiff has miscalculated his estimated potential full recovery. Based on the
breakdown of damages in Plaintiffs chart, his potential full recovery appears to total approximately
$669,000. See Agreement, Ex. B (Plaintiffs damages chart). This difference does not change the Court's
analysis.

                                                   2
         The Court is mindful that the settlement amount of $40,000 provides Plaintiff with only a

small portion of his estimated recovery if successful at trial. But "the range of possible recovery

is only one factor relevant to settlement approval," and here the other factors weigh in favor of

finding the settlement amount fair and reasonable. Rincon Ecuatoriano, Inc., 2015 WL 7736551,

at *2.

         First, the parties have substantial legal and factual disputes that go to the core of Plaintiffs

claims. For instance, Defendants contend that Plaintiff had a managerial role as "head chef ...

responsible for the supervision of all kitchen staff," and thus was "an exempt employee under the

FLSA and NYLL." Fairness Letter at 2. Defendants also assert that "Plaintiff worked substantially

less hours than he claimed." Id. Defendants "indicate[] they are willing to provide witnesses and

documents to this effect," id.., whereas Plaintiff did not contemporaneously keep track of his hours,

see Compl. !r!r 59, 69.

         As such, Plaintiff faces significant litigation risks-in proving his claims and obtaining an

award close to the estimated full recovery-at trial. See Redzepagic v. Hammer, No. 14-CV-9808

(ER), 2017 WL 1951865, at* 1 (S.D.N.Y. May 8, 2017) (approving an agreement where "Plaintiff

faces a large and uncertain range of possible recovery"). At a minimum, these disputes could

require time-consuming and costly discovery, something the parties may legitimately seek to

avoid. See Tamayo v. DHR Rest. Co., LLC, No. 14-CV-9633 (GBD), 2017 WL 532460, at *6

(S.D.N.Y. Feb. 3, 2017) (explaining that how to classify a particular employee is a "difficult and

intensive factual inquiry" that "some courts have deemed a determination ofrelative importance").

For this reason, Plaintiff states that this settlement amount "is an excellent result" due to "the

substantial risks in this case outlined above and the possibility that there might be no recovery."

Faimess Letter at 2.



                                                    3
        Second, the Agreement was reached early in these proceedings, through arm's length

bargaining, and with "the assistance of a neutral and experienced mediator." Fairness Letter at 3;

see Lliguichuzhca, 948 F. Supp. 2d at 366 ("Arm's length bargaining between represented parties

weighs in favor of finding a settlement reasonable.").

       Given the potential barriers to Plaintiff obtaining any recovery at trial and the fact that the

proposed settlement arose out of arm's length bargaining, the Court finds the amount to be fair and

reasonable. See, e.g., Gomezv. Bogopa Madison LLC, No. 17-CV-5006 (RA), 2017 WL 6594226,

at *2 (S.D.N.Y. Dec. 21, 2017) (approving "a proposed settlement [that] would likely be a very

small percentage of Plaintiffs potential recovery at trial"); Rincon Ecuatoriano, Inc., 2015 WL

7736551, at *2 (approving a proposed settlement amount of $21,000,"a tiny fraction of ... [the]

potential recovery at trial" of $522,389.30).

B. Attorney's Fees

       The Court also approves the amount of attorney's fees set forth in the Agreement. "In an

FLSA case, the Court must independently ascertain the reasonableness of the fee request." Gurung

v. White Way Threading LLC, 226 F. Supp. 3d 226, 229-30 (S.D.N.Y. 2016). For contingency fee

awards, the amount is "presumptively valid where the proposed fee amount is exactly one-third of

the net settlement amount." Zackery v. Rondinone Studio LLC, No. 19-CV-1191 (RA), 2019 WL

3006405, at * 1 (S.D.N.Y. July 10, 2019).       Here, the Agreement sets aside one-third of the

settlement amount- $13,333.33 -to Plaintiffs counsel. See Agreement ,i 2(b). Accordingly, the

Court finds that the proposed attorney's fees are reasonable. See Yunjian Lin v. Grand Sichuan 74

St Inc., No. 15-CV-2950 (RA), 2018 WL 3222519, at *5 (S.D.N.Y. July 2, 2018) (approving a fee

amount that is "one-third of the net settlement amount[,] an amount routinely approved under the

percentage method").



                                                 4
C. Release Provision

        The Court, however, cannot approve of the Agreement's release provision. "In FLSA

cases, courts in this District routinely reject release provisions that 'waive practically any possible

claim against the defendants, including unknown claims and claims that have no relationship

whatsoever to wage-and-hour issues."' Gurung, 226 F. Supp. 3d at 228 (quoting Lopez v. Nights

ofCabiria, LLC, 96 F. Supp. 3d 170, 181 (S.D.N.Y. 2015)); Floodv. Carlson Rests. Inc., No. 14-

CV-2740 (AT), 2015 WL 4111668, at *2 (S.D.N.Y. July 6, 2015) (rejecting a release provision

that is "too sweeping to be fair and reasonable" (internal citation omitted)). Therefore, a provision

that applies to more than "claims relating to the existing suit" and "eras[ing] all liability

whatsoever" cannot be approved. Nights of Cabiria, LLC, 96 F. Supp. 3d at 181.

        The Agreement's release provision encompasses much more than the wage-and-hour

claims raised in this action. See Agreement     ,r 4.   Rather, the Agreement provides that Plaintiff

"irrevocably and unconditionally releases, waives and forever discharges the Defendants ... from

any and all claims, charges, grievances, levies, complaints, averments, demands, causes of action,

attorneys' fees and liabilities of any kind whatsoever upon any legal or equitable theory, whether

contractual, common law, statutory, regulatory (under federal, state or local laws, rules,

regulations, suspected or unsuspected, that Plaintiff ever had, now has or hereafter may have

against any of the Releases by reason of any act, omission, transaction, agreement or occurrence

up to and including the date of the execution of this Agreement." Id           ,r 4(a).   It also requires

Plaintiff to waive potential claims under a lengthy but non-exhaustive list of statutes, ranging from

Title VII of the Civil Rights Act of 1964 to the Occupational Safety and Health Act of 1970, in

addition to a waiver of "any and all claims for slander, libel, defamation, negligent or intentional

infliction of emotional distress, fraud, ... [and] personal injury." Id   ,r 4(b)(ii).


                                                  5
         By failing to limit the release provision to the wage-and-hour claims at issue in this action,

the Agreement improperly "confers an uncompensated, unevaluated, and unfair benefit on the

employer and is inequitable and unfair." Nights of Cabiria, LLC, 96 F. Supp. 3d at 181.

Accordingly, the release provision is far too broad to survive this Court's scrutiny. See Lazaro-

Garcia v. Sengupta Food Servs., No. 15-CV-4259 (RA), 2015 WL 9162701, at *2 (S.D.N.Y. Dec.

15, 2015).

                                           CONCLUSION

         For foregoing reasons, the Court cannot approve the Agreement at this time. The parties

may proceed in one of the following three ways by November 8, 2019.

         1.         The parties may refile a revised settlement agreement that does not include a

                    release provision that extends beyond the claims at issue in this action;

         2.         The parties may file a joint letter indicating their intention to abandon

                    settlement and continue pursuing this litigation; or

         3.         The parties may stipulate to a dismissal of this case without prejudice, as the

                    Second Circuit has not expressly held that such settlement agreements require

                    court approval. See Cheeks, 796 F.3d at 201 n.2.


SO ORDERED.


Dated:        October 24, 2019
              New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge




                                                   6
